Case 9:20-cv-81544-RKA Document 44 Entered on FLSD Docket 09/08/2020 Page 1 of 2




                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MONTANA
                             MISSOULA DIVISION

   GREAT LAKES INSURANCE SE,                         CV 19–164–M–DLC

                        Plaintiff,

             vs.                                             ORDER

   BRYAN CRABTREE and BETHEA
   CRABTREE,

                        Defendants.

        Before the Court is the Defendants’ Unopposed Motion to Transfer (Doc.

  42) this action back to the United States District Court for the Southern District of

  Florida.

        Federal law permits this Court to transfer this action to “any district or

  division to which all parties have consented.” 28 U.S.C. § 1404(a). The

  Defendants represent that the Plaintiff consents to the transfer of this action back to

  the Southern District of Florida, provided the Defendants agree to certain

  conditions. (Doc. 42 at 2.) These include: (1) dismissal of a state court action in

  Florida brought by the Defendants against Plaintiff; and (2) agreement that the

  United States District Court for the Southern District of Florida has jurisdiction to

  determine the coverage issues which form the basis of this dispute. (Id.) The

  Defendants, after noting these conditions, state that “[u]pon agreement of counsel”

                                            1
Case 9:20-cv-81544-RKA Document 44 Entered on FLSD Docket 09/08/2020 Page 2 of 2




  the motion (Doc. 42) “is deemed ‘unopposed’ as to transfer back to the Southern

  District of Florida.” (Id.) Nonetheless, Defendants submitted a lengthy brief

  arguing the issue of effectuating a transfer to the Southern District of Florida on

  the merits. (Doc. 43.) By deeming this motion unopposed, however, the Court

  presumes the Defendants intend to live up to their end of the bargain.

        Accordingly, IT IS ORDERED that the Defendants’ Unopposed Motion to

  Transfer (Doc. 42) is GRANTED. The clerk of court is directed to transfer this

  case to the United States District Court for the Southern District of Florida and

  close the above-captioned currently pending case in the United States District

  Court for the District of Montana.

        DATED this 8th day of September, 2020.




                                            2
